
	
		II
		111th CONGRESS
		1st Session
		S. 213
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mrs. Boxer (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to ensure air
		  passengers have access to necessary services while on a grounded air carrier,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Airline Passenger Bill of Rights
			 Act of 2009.
		2.Airline customer
			 service commitment
			(a)In
			 generalChapter 417 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					IVAirline Customer Service
						41781.Air carrier
				and airport contingency plans for long on-board tarmac delays
							(a)Definition of
				tarmac delayThe term tarmac delay means the holding
				of an aircraft on the ground before taking off or after landing with no
				opportunity for its passengers to deplane.
							(b)Submission of
				air carrier and airport plansNot later than 60 days after the
				date of the enactment of the Airline
				Passenger Bill of Rights Act of 2009, each air carrier and
				airport operator shall submit, in accordance with the requirements under this
				section, a proposed contingency plan to the Secretary of Transportation for
				review and approval.
							(c)Minimum
				standardsThe Secretary of Transportation shall establish minimum
				standards for elements in contingency plans required to be submitted under this
				section to ensure that such plans effectively address long on-board tarmac
				delays and provide for the health and safety of passengers and crew.
							(d)Air carrier
				plansThe plan shall require each air carrier to implement at a
				minimum the following:
								(1)Provision of
				essential servicesEach air carrier shall provide for the
				essential needs of passengers on board an aircraft at an airport in any case in
				which the departure of a flight is delayed or disembarkation of passengers on
				an arriving flight that has landed is substantially delayed, including—
									(A)adequate food and
				potable water;
									(B)adequate restroom
				facilities;
									(C)cabin ventilation
				and comfortable cabin temperatures; and
									(D)access to
				necessary medical treatment.
									(2)Right to
				deplane
									(A)In
				generalEach air carrier shall submit a proposed contingency plan
				to the Secretary of Transportation that identifies a clear time frame under
				which passengers would be permitted to deplane a delayed aircraft. After the
				Secretary has reviewed and approved the proposed plan, the air carrier shall
				make the plan available to the public.
									(B)Delays
										(i)In
				generalAs part of the plan, except as provided under clause
				(iii), an air carrier shall provide passengers with the option of deplaning and
				returning to the terminal at which such deplaning could be safely completed, or
				deplaning at the terminal if—
											(I)3 hours have
				elapsed after passengers have boarded the aircraft, the aircraft doors are
				closed, and the aircraft has not departed; or
											(II)3 hours have
				elapsed after the aircraft has landed and the passengers on the aircraft have
				been unable to deplane.
											(ii)FrequencyThe
				option described in clause (i) shall be offered to passengers at a minimum not
				less often than once during each successive 3-hour period that the plane
				remains on the ground.
										(iii)ExceptionsThis
				subparagraph shall not apply if—
											(I)the pilot of such
				aircraft reasonably determines that the aircraft will depart or be unloaded at
				the terminal not later than 30 minutes after the 3 hour delay; or
											(II)the pilot of
				such aircraft reasonably determines that permitting a passenger to deplane
				would jeopardize passenger safety or security.
											(C)Application to
				diverted flightsThis section applies to aircraft without regard
				to whether they have been diverted to an airport other than the original
				destination.
									(D)ReportsNot
				later than 30 days after any flight experiences a tarmac delay lasting at least
				3 hours, the air carrier responsible for such flight shall submit a written
				description of the incident and its resolution to the Aviation Consumer
				Protection Office of the Department of Transportation.
									(e)Airport
				plansEach airport operator shall submit a proposed contingency
				plan under subsection (b) that contains a description of—
								(1)how the airport
				operator will provide for the deplanement of passengers following a long tarmac
				delay; and
								(2)how, to the
				maximum extent practicable, the airport operator will provide for the sharing
				of facilities and make gates available at the airport for use by aircraft
				experiencing such delays.
								(f)UpdatesThe
				Secretary shall require periodic reviews and updates of the plans as
				necessary.
							(g)Approval
								(1)In
				generalNot later than 6 months after the date of the enactment
				of this section, the Secretary of Transportation shall—
									(A)review the
				initial contingency plans submitted under subsection (b); and
									(B)approve plans
				that closely adhere to the standards described in subsections (d) or (e),
				whichever is applicable.
									(2)UpdatesNot
				later than 60 days after the submission of an update under subsection (f) or an
				initial contingency plan by a new air carrier or airport, the Secretary
				shall—
									(A)review the plan;
				and
									(B)approve the plan
				if it closely adheres to the standards described in subsections (d) or (e),
				which ever is applicable.
									(h)Civil
				penaltiesThe Secretary may assess a civil penalty under section
				46301 against any air carrier or airport operator that does not submit, obtain
				approval of, or adhere to a contingency plan submitted under this
				section.
							(i)Public
				accessEach air carrier and airport operator required to submit a
				contingency plan under this section shall ensure public access to an approved
				plan under this section by—
								(1)including the
				plan on the Internet Web site of the carrier or airport; or
								(2)disseminating the
				plan by other means, as determined by the Secretary.
								41782.Air
				passenger complaints hotline and information
							(a)Air passenger
				complaints hotline telephone numberThe Secretary of
				Transportation shall establish a consumer complaints hotline telephone number
				for the use of air passengers.
							(b)Public
				noticeThe Secretary shall notify the public of the telephone
				number established under subsection (a).
							(c)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary to carry out this section, which sums shall remain
				available until
				expended.
							.
			(b)Conforming
			 amendmentThe chapter analysis for chapter 417 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						SUBCHAPTER IV—Airline Customer Service
						41781. Air carrier and airport contingency plans for long
				on-board tarmac delays.
						41782. Air passenger complaints hotline and
				information.
					
					.
			
